Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

In response to applicant’s amendment received on 12/13/2021, all requested changes to the claims have been entered.   

Response to Argument

Applicant’s arguments filed on 12/13/2021 have been considered but they are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-7 and 9-19 are rejected under 35 USC 103 as being unpatentable over Blayvas (US 2018/0106885) in view of Mukai (US 2019/0176839) and Hayamizu et al (US 2019/0202451).
With respect to claim 1, Blayvas teaches 
acquiring a first object detection result obtained by use of an object detection model to which sensing data from a first sensor that detects an environment of the first sensor is input (para [0079]-[0080], car detected by camera, one of heterogeneous sensory), and
a second object detection result obtained by use of a second sensor that detects an environment of the second sensor; (para [0079]-[0080], car detected by RADAR, the other of heterogeneous sensory);
specifying a specific region included in a sensing space of the first sensor and a sensing space of the second sensor  wherein the specific region is a region corresponding to a road or a sidewalk in the sensing space(para [0097]);
determining an inconsistencies between the first object detection result and the second object detection result in the specific region (para. [0079], inconsistencies); and
selecting the sensing data as learning data for the object detection model, in a case where the first object detection result does not agree with the second object detection result (para. [0080], false positive example can be used to train the video detection system).
      	Blayvas does not teach inconsistencies have degree and when the specific region is the road, an object to be detected by use of the object detection model is a vehicle, and when the specific region is the sidewalk, the object to be detected by use of the object detection model is a person.
      	Mukai teaches inconsistencies have degree (para [0062 and 0063], difference in distance; para [0064], variation in %).
Hayamizu et al. teach that when the specific region is the road, an object to be detected by use of the object detection model is a vehicle(para [0008]), and when the specific region is the sidewalk, the object to be detected by use of the object detection model is a person (pedestrian) (para [0012]).


        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to use degree of agreement and detect a vehicle in the road detect a person in the sidewalk in the method of Blayvas.
      	The suggestion/motivation for doing so would have been that easily compare inconsistencies using numerical value (distance or %) and detect the preferential detection target before the vehicle enters a road or sidewalk.
Therefore, it would have been obvious to combine Mukai and Hayamizu et al. with Blayvas to obtain the invention as specified in claim 1.

With respect to claim 2, Blayvas teaches selecting the second object detection result as correct data for learning the object detection model, according to the inconsistencies (para. [0080], Radar detection has high confidence level when image may be blurred due to rain, fog etc.).  
With respect to claim 3, Blayvas teaches that the specific region is further a region that is in accordance with an object to be detected in the object detection model (para [0097]).  
With respect to claim 4, Blayvas teaches that the object to be detected is a vehicle, and the region that is in accordance with the object to be detected is a region corresponding to a road in the sensing space (para [0057]).  
With respect to claim 5, Blayvas teaches that the object to be detected is a person, and the region that is in accordance with the object to be detected is a region corresponding to a sidewalk in the sensing space (para [0088]).  
With respect to claim 6, Blayvas teaches that the first sensor and the second sensor are held in a moving body, the information processing method further comprising: acquiring map information and position information indicating a position of the moving body; and determining, as the specific region, a region determined to be either a road or a sidewalk from the map information and the position information (para [0052], [0053] and [0088]).  
With respect to claim 7, Blayvas teaches that  the first sensor and the second sensor are held in a moving body, the information processing method further comprising: acquiring an image; and determining, as the specific region, a region determined to be either a road or a sidewalk, using image recognition on the acquired image (para [0088]).  
            Claim 9 is rejected as same reason as claim 1 above.
            Claim 10 is rejected as same reason as claim 1 above.
With respect to claim 11, Blayvas teaches that the first sensor and the second sensor are installed in a device (para [0055]).  

With respect to claim 12, Mukai teaches that sensing space of the first sensor and the sensing space of the second sensor at least partly overlap each other (para [0059] and [0064]).  

With respect to claim 13, Mukai teaches that the degree of agreement is determined based on an extent to which the first object detection result overlaps (variation in %) the second object detection result in the specific region (outside the vehicle) (para [0059] and [0064]).  

            Claim 14 is rejected as same reason as claim 11 above.
            Claim 15 is rejected as same reason as claim 12 above.
            Claim 16 is rejected as same reason as claim 13 above.
            Claim 17 is rejected as same reason as claim 11 above.
            Claim 18 is rejected as same reason as claim 12 above.
            Claim 19 is rejected as same reason as claim 13 above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663